DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/08/2021 has been entered. Claims 1-8 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bearden (20080032811) in view of Shin (20080200272), and Dionne (5645494).

Regarding claim 1, Bearden (Figures 1-4) teaches a golf mat assembly for positioning on uneven terrain on a golf course to facilitate a golf shot, said assembly comprising: a mat (Fig. 1, Part No. 10) (Para. 0016) being configured to be positioned on uneven terrain on a golf course; said mat has a top side, a bottom side and a perimeter edge extending therebetween, said mat being comprised of a flexible material (Para. 0006); a pad (Fig. 1, Part No. 40) (Para. 0016) being coupled to said mat, said pad (40) comprising artificial turf wherein said pad is configured to simulate grass on the golf course (Para. 0016); a tee (Fig. 1, Part No. 50) (Para. 0016, 0023) being coupled to and extending upwardly from said pad (40) wherein said tee is configured to have a golf ball positioned thereon when said mat is positioned on the uneven terrain thereby enhancing a user's ability to shoot the golf ball on the uneven terrain; and a plurality of cones (Fig. 4, Part No. 8) (Para. 0017), each of said cones (8) being coupled to and extending downwardly from said mat wherein each of said cones is configured to engage the uneven terrain to inhibit said mat from being displaced on the uneven terrain (Para. 0017).  
 	Bearden does not teach said perimeter edge being continuously arcuate about a center point of said mat such that said mat has a disk shape; a handle being integrated into said mat wherein said handle is configured to be gripped for carrying said mat, said pad having a single guide indicia being printed thereon wherein said guide indicia is configured to be pointed in the desired direction on the golf course.
	It is noted that the claim recitation of “said pad having a single guide indicia being printed thereon wherein said guide indicia is configured to be pointed in the desired direction on the golf course” is directed to printed matter. To be given the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404)). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup (See: In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969)). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, an example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished)). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. In the instant case, the printed matter (the guide indicia) and associated product (the pad) are not in a functional relationship that is new and unobvious and therefore the recited claim limitation is not given patentable weight. The prior art of Dionne is being used as an alternative rejection to the teach the claimed printed matter.

 	It is noted that the claim recites “said pad having a single guide indicia being printed thereon” and not “said pad having only a single guide indicia being printed thereon.” It is noted the prior art of Dionne teaches the claim recitation of “said pad having a single guide indicia being printed thereon.”
 	Shin (Figures 1-7) teaches a handle (32) (Para. 0019) being integrated into said mat wherein said handle is configured to be gripped for carrying said mat (30).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Bearden a handle being integrated into said mat as taught by Shin as a means of providing a golf training mat with a grip slip that a user may grip to move a golf training mat from a stored position to a play position (Shin: Para. 0019), and to provide Bearden with said perimeter edge being continuously arcuate about a center point of said mat such that said mat has a disk shape as taught by Dionne as a means of providing a gold mat assembly having different shapes/configurations (Dionne: Col. 5, Lines 53-60 and Col. 6, Lines 1-4).

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bearden in view of Shin and Dionne, further in view of Purcell (20050266939).

	Regarding claim 2, the modified Bearden (Figures 1-4) teaches said mat has a top side, a bottom side and a perimeter edge extending therebetween, said mat being comprised of a flexible material (Para. 0006).  
 	The modified Bearden does not teach said bottom side of said mat has a lip extending downwardly therefrom, said lip being aligned with said perimeter edge, said lip extending around a full circumference of said perimeter edge.
	Purcell (Figures 1-16) teaches said bottom side of said mat has a lip (Fig. 3, Part No. 18; Para. 0034) (Fig. 14, Part No. 40; Para. 0041) extending downwardly therefrom (Para. 0041), said lip being aligned with said perimeter edge, said lip extending around a full circumference of said perimeter edge (See figure 3 and 14) (Para. 0034, 0041).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Bearden with said bottom side of said mat has a lip extending downwardly therefrom as taught by Purcell as a means of providing a golf training mat with a thickened region along an outer peripheral edge of the mat which results in a lip or rim that is best disposed in a downward direction toward a playing field when the mat 10 is used (Purcell: Para. 0034, 0041).


	Regarding claim 3, the modified Bearden (Figures 1-4) teaches said mat has a top side, a bottom side and a perimeter edge extending therebetween, said mat being comprised of a flexible material (Para. 0006).  
 	The modified Bearden does not teach said handle comprises a pair of outward members each extending away from said perimeter edge of said mat and a central member extending between said pair of outward member, said central member being spaced from said perimeter edge of said mat to define a hand space between said central member and said perimeter edge wherein said hand space is configured to accommodate a user's hand for gripping said central member.  
	Shin (Figures 1-7) teaches said handle (32) (Para. 0019) comprises a pair of outward members each extending away from said perimeter edge of said mat and a central member extending between said pair of outward member (See figures 1, 3, and 6-7, Part No. 32), said central member being spaced from said perimeter edge of said mat to define a hand space between said central member and said perimeter edge wherein said hand space is configured to accommodate a user's hand for gripping said central member (Para. 0019).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Bearden with said handle comprises a pair of outward members each extending away from said perimeter edge of said mat and a central member extending between said pair of outward member as taught by Shin as a means of providing a golf training mat with a grip slip that a user may grip to move a golf training mat from a stored position to a play position (Shin: Para. 0019).


	Regarding claim 4, the modified Bearden (Figures 1-4) teaches said pad  (Fig. 1, Part No. 40) (Para. 0016) has a lower surface, an upper surface and an outer edge, said lower surface being bonded (Para. 0022) to said top side of said mat (10).  
 	The modified Bearden does not teach said outer edge being spaced from said perimeter edge of said mat, said outer edge being co-arcuate with said perimeter edge such that said pad has a disk shape, said guide indicia being printed on said upper surface, said guide indicia comprising an elongated stripe.
	It is noted that the claim recitation of “said guide indicia being printed on said upper surface, said guide indicia comprising an elongated stripe” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404)). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup (See: In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969)). Where a product merely serves as a support for printed matter, no functional relationship exists. For example, an example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished)). In the instant case, the printed matter (the guide indicia) and associated product (the pad) are not in a functional relationship that is new and unobvious and therefore the recited claim limitation is not given patentable weight. The prior art of Dionne also being used as an alternative rejection for the recited limitation directed to printed matter.
	Dionne (Figures 1-8) teaches said outer edge (Fig. 2b. Part No. 22) being spaced from said perimeter edge (Fig. 2a-2b, Part No. 26) of said mat (Col. 3, Lines 10-17), said outer edge being co-arcuate with said perimeter edge such that said pad has a disk shape (See Fig. 7), said guide indicia (30) (Col. 3, Lines 64-67 and Col. 4, Lines 1-3) printed on said upper surface, said guide indicia comprising an elongated stripe.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Bearden with said guide indicia comprising an elongated stripe as taught by Dionne as a means of providing indicia on a golf training mat that aids a user with maintaining a stance parallel to the direction of ball travel and/or to gauge whether the club is following a proper line of travel (Dionne: Col. 3, Lines 64-67 and Col. 4, Lines 1-14).


	Regarding claim 7, the modified Bearden (Figures 1-4) teaches each of said cones (Fig. 4, Part No. 8) (Para. 0017) is positioned on said bottom side of said mat (10), said cones being spaced apart from each other and being distributed over said bottom side, each of said cones having a distal end with respect to said bottom side, said distal end of each of said cones being rounded such that each of said cones tapers to a blunt point (Para. 0017).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bearden in view of Shin, Dionne, and Purcell, further in view of Carlson (20130210554).

	Regarding claim 5, the modified Bearden (Figures 1-4) teaches said tee (Fig. 1, Part No. 50) comprises a disk (54) (Para. 0023) having a bottom surface and a top surface, said disk (54) being offset from a center of said pad.  
 	The modified Bearden does not teach said bottom surface being bonded to said upper surface of said pad, said guide indicia extending between said disk and said outer edge of said pad.
 	Carlson (Figures 1-20) teaches said bottom surface (Fig. 4-5, Part No. 17) being bonded to said to upper surface of said pad (Fig. 4-5, Part No. 19) (Para. 0041).
	It is noted that the claim recitation of “said guide indicia extending between said disk and said outer edge of said pad” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404)). Where a product merely serves as a support for printed matter, no functional relationship exists. For example, an example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished)). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. In the instant case, the printed matter (the guide indicia) and associated product (the pad) are not in a functional relationship that is new and unobvious and therefore the recited claim limitation is not given patentable weight. The prior art of Dionne also being used as an alternative rejection for the recited limitation directed to printed matter.
	Dionne (Figures 1-8) teaches said guide indicia (30) extending between said disk (Fig. 7, Part No. 25; Fig. 5, Part No. 54, 56) and said outer edge (Fig. 7, Part No. 20) of said pad (Col. 5, Lines 20-40).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Bearden with said bottom surface being bonded to said to upper surface of said pad as taught by Carlson as a means of magnetically bonding a tee of a swing training device to an upper surface of a pad so that the tee can be repositioned to a new spot as desired by the user (Carlson: Para. 0041), and to provide the modified Bearden with guide indicia extending between said disk and said outer edge of said pad as taught by Dionne as a means of providing indicia on a golf training mat that aids a user with maintaining a stance parallel to the direction of ball travel and/or to gauge whether the club is following a proper line of travel (Dionne: Col. 3, Lines 64-67 and Col. 4, Lines 1-14).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bearden in view of Shin, Dionne, Purcell, and Carlson, further in view of Evans (20200230474).

	Regarding claim 6, the modified Bearden (Figures 1-4) teaches said tee includes a stem (52) (Para. 0023) being coupled to and extending upwardly from said top surface of said disk (54), said stem (52) being centrally positioned on said disk, said stem having a distal end with respect to said disk, wherein said distal end is configured to accommodate curvature of the golf ball when the golf ball is positioned on said distal end of said stem.  
 	The modified Bearden does not teach said distal end being open.
	Evans (Figures 1-3) teaches said distal end (Fig. 2, Part No. 24) being open (Para. 0015).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Bearden with said distal end being open as taught by Evans as a means of accommodating a golf ball so that the golf ball is stationary on the distal end (Evans: Para. 0014).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bearden in view of Dionne, Purcell, Shin, Carlson, and Evans.

	Regarding claim 8, Bearden (Figures 1-4) teaches a golf mat assembly for positioning on uneven terrain on a golf course to facilitate a golf shot, said assembly comprising: a mat (Fig. 1, Part No. 10) (Para. 0016) being configured to be positioned on uneven terrain on a golf course, said mat having a top side, a bottom side and a perimeter edge extending therebetween, said mat being comprised of a flexible material (Para. 0006); a pad (Fig. 1, Part No. 40) (Para. 0016) being coupled to said mat (10), said pad comprising artificial turf wherein said pad is configured to simulate grass on the golf course (Para. 0016), said pad (40) having a lower surface, an upper surface and an outer edge, said lower surface being bonded (Para. 0022) to said top side of said mat (10); a tee (Fig. 1, Part No. 50) being coupled to and extending upwardly from said pad (40) wherein said tee is configured to have a golf ball positioned thereon when said mat is 9positioned on the uneven terrain thereby enhancing a user's ability to shoot the golf ball on the uneven terrain, said tee comprising: a disk (54) (Para. 0023) having a bottom surface and a top surface, said disk (54) being offset from a center of said pad (40); and a stem (52) (Para. 0023) being coupled to and extending upwardly from said top surface of said disk, said stem being centrally positioned on said disk, said stem having a distal end with respect to said disk, wherein said distal end is configured to accommodate curvature of the golf ball when the golf ball is positioned on said distal end of said stem (Para. 0023); and a plurality of cones (Fig. 4, Part No. 8) (Para. 0017), each of said cones being coupled to and extending downwardly from said mat wherein each of said cones is configured to engage the uneven terrain to inhibit said mat from being displaced on the uneven terrain (Para. 0017), each of said cones being positioned on said bottom side of said mat, said cones being spaced apart from each other and being distributed over said bottom side, each of said cones having a distal end with respect to said bottom side, said distal end of each of said cones being rounded such that each of said cones tapers to a blunt point (See figure 4, Part No. 8) (Para. 0017).
 	Bearden does not teach said perimeter edge being continuously arcuate about a center point of said mat such that said mat has a disk shape, said bottom side having a lip extending downwardly therefrom, said lip being aligned with said perimeter edge, said lip extending around a full circumference of said perimeter edge, a handle being integrated into said mat wherein said handle is configured to be gripped for carrying said mat, said handle comprising a pair of outward members each extending away from said perimeter edge of said mat and a central member extending between said pair of outward member, said central member being spaced from said perimeter edge of said mat to define a hand space between said central member and said perimeter edge wherein said hand space is configured to accommodate a user's hand for gripping said central member, said pad having a single guide indicia being printed thereon wherein said guide indicia is configured to be pointed in a desired direction on the golf course, said outer edge being spaced from said perimeter edge of said mat, said bottom surface being bonded to said to upper surface of said pad, said guide indicia extending between said disk and said outer edge of said pad, said distal end being open.
	It is noted that the claim recitation of “said pad having a single guide indicia being printed thereon wherein said guide indicia is configured to be pointed in a desired direction on the golf course” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404)). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, an example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished)). In the instant case, the printed matter (the guide indicia) and associated product (the pad) are not in a functional relationship that is new and unobvious and therefore the recited claim limitation is not given patentable weight. The prior art of Dionne also being used as an alternative rejection for the recited limitation directed to printed matter.
	Dionne (Figures 1-8) teaches said perimeter edge being continuously arcuate about a center point of said mat such that said mat has a disk shape (See figure 7, Part No. 10) (Col. 5, Lines 53-60 and Col. 6, Lines 1-4), said pad having a single guide indicia (30) (Col. 3, Lines 64-67 and Col. 4, Lines 1-3) being printed thereon wherein said guide indicia is configured to be pointed in the desired direction on the golf course, said outer edge (Fig. 2b. Part No. 22) being spaced from said perimeter edge (Fig. 2a-2b, Part No. 26) of said mat (Col. 3, Lines 10-17), said outer edge being co-arcuate with said perimeter edge such that said pad has a disk shape (See Fig. 7), said guide indicia being printed on said upper surface, said guide indicia comprising an elongated stripe, said guide indicia (30) extending between said disk (Fig. 7, Part No. 25; Fig. 5, Part No. 54, 56; ) and said outer edge (Fig. 7, Part No. 20) of said pad (Col. 5, Lines 20-40.
 	It is noted that Dionne teaches indicia including lines and arrows that are fully capable of being “pointed in the desired direction on the golf course.”
	Purcell (Figures 1-16) teaches said bottom side having a lip (Fig. 3, Part No. 18; Para. 0034) (Fig. 14, Part No. 40; Para. 0041) extending downwardly therefrom (Para. 0041), said lip being aligned with said perimeter edge, said lip extending around a full circumference of said perimeter edge (See figure 3 and 14) (Para. 0034, 0041).
	Shin (Figures 1-7) teaches a handle (32) (Para. 0019) being integrated into said mat wherein said handle is configured to be gripped for carrying said mat (30), said handle comprising a pair of outward members each extending away from said perimeter edge of said mat and a central member extending between said pair of outward member  (See figures 1, 3, and 6-7, Part No. 32), said central member being spaced from said perimeter edge of said mat to define a hand space between said central member and said perimeter edge wherein said hand space is configured to accommodate a user's hand for gripping said central member (Para. 0019).
	Carlson (Figures 1-20) teaches said bottom surface (Fig. 4-5, Part No. 17) being bonded to said to upper surface of said pad (Fig. 4-5, Part No. 19) (Para. 0041).
	Evans (Figures 1-3) teaches said distal end (Fig. 2, Part No. 24) being open (Para. 0015).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Bearden with said pad having guide indicia being printed thereon as taught by Dionne as a means of providing indicia on a golf training mat that aids a user with maintaining a stance parallel to the direction of ball travel and/or to gauge whether the club is following a proper line of travel (Dionne: Col. 3, Lines 64-67 and Col. 4, Lines 1-14), to provide Bearden said lip extending around a full circumference of said perimeter edge as taught by Purcell as a means of as a means of providing a golf training mat with a thickened region along an outer peripheral edge of the mat which results in a lip or rim that is best disposed in a downward direction toward a playing field when the mat 10 is used (Purcell: Para. 0034, 0041), to provide Bearden with said handle comprises a pair of outward members each extending away from said perimeter edge of said mat and a central member extending between said pair of outward member as taught by Shin as a means of providing a golf training mat with a grip slip that a user may grip to move a golf training mat from a stored position to a play position (Shin: Para. 0019), and to provide Bearden with said bottom surface being bonded to said to upper surface of said pad as taught by Carlson as a means of magnetically bonding a tee of a swing training device to an upper surface of a pad so that the tee can be repositioned to a new spot as desired by the user (Carlson: Para. 0041).

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
 	
 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claims 1 and 8 of “said perimeter edge being continuously arcuate about a center point of said mat” and “said pad having a single guide indicia being printed thereon,” it is noted that Dionne (Figures 1-8) teaches said perimeter edge (Fig. 7, Part No. 20) being continuously arcuate about a center point of said mat (Col. 5, Lines 53-60 and Col. 6, Lines 1-4) such that said mat has a disk shape (See Fig. 7). It is noted that the claim recitation of “said pad having a single guide indicia being printed thereon wherein said guide indicia is configured to be pointed in the desired direction on the golf course” is directed to printed matter and the printed matter (the guide indicia) and associated product (the pad) are not in a functional relationship that is new and unobvious and therefore the recited claim limitation is not given patentable weight. The prior art of Dionne is being used as an alternative rejection to the teach the claimed printed matter. Dionne (Figures 1-8) teaches said pad having a single guide indicia (Fig. 7, Part No. 30) being printed thereon wherein said guide indicia is configured to be pointed in the desired direction on the golf course (See Fig. 7). It is noted that the claim recites “said pad having a single guide indicia being printed thereon” and not “said pad having only a single guide indicia being printed thereon.” It is noted the prior art of Dionne teaches the claim recitation of “said pad having a single guide indicia being printed thereon.”

 	Regarding applicant’s argument that the cited references do not disclose, teach, suggest, or contemplate a combination of disc shape providing no directional guidance with guide indicia such that the prominence of the guide indicia is relatively enhanced as compared to teaching in the cited references, it is noted that “relatively enhanced” guide indicia is subjective and applicant’s argument directed to “relatively enhanced” guide indicia does not show a new and unobvious functional relationship to give the printed matter patentable weight. Further, it is noted that the features upon which applicant relies (i.e., relatively enhanced guide indicia) are not recited in the rejected claims (the term enhanced is not recited in the rejected claims).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that the claimed printed matter (the guide indicia) and associated product (the pad) are not in a functional relationship that is new and unobvious and therefore the recited claim limitation is not given patentable weight. The prior art of Dionne is being used as an alternative rejection to the teach the claimed printed matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711